In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
DAVID GOLDSTEIN, the natural son  *
and Executor of the Estate of     *
LESTER GOLDSTEIN,                 *
                                  *                   No. 12-116V
                      Petitioner, *                   Special Master Christian J. Moran
                                  *
v.                                *                   Filed: April 22, 2013
                                  *
SECRETARY OF HEALTH               *                   Stipulation; influenza (flu) vaccine;
AND HUMAN SERVICES,               *                   Guillain-Barré syndrome (GBS); death
                                  *
                      Respondent. *
*************************

                                 UNPUBLISHED DECISION1

Thomas P. Gallagher, Gallagher and Gallagher, Somers Point, NJ, for Petitioner;
Justine E. Daigneault, U.S. Department of Justice, Washington, D.C., for Respondent.

        On April 19, 2013, respondent filed a joint stipulation concerning the petition for
compensation filed on behalf of the estate of Lester Goldstein (“Lester”) on February 21, 2012.
The petition seeks compensation for Lester’s injury and death, which petitioner alleges were
caused by his receipt of the trivalent influenza (“flu”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which Lester received on October 11, 2010.
Petitioner alleges that Lester suffered from Guillain-Barré Syndrome (“GBS”) as a result of
receiving the flu vaccine, and that he subsequently died as a result of his alleged vaccine-related
injury. Petitioner represents that there has been no prior award or settlement of a civil action for
damages on behalf of Lester as a result of his alleged injury or his death.

       Respondent denies that the flu vaccine caused Lester’s alleged GBS or any other injury,
and denies that the flu immunization caused his death.




1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $175,000.00 in the form of a check payable to petitioner as
       conservator/legal representative of Lester Goldstein’s estate. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-116V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Jay All, at (202) 357-6353.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2